Kupferman, J. P.
(concurring). While I am impressed by the opinion of the court as expressed by my valued colleague Judge Birns, I hark back to the words attributed to Thomas Paine: “My country is the world, and my religion is to do good.”
I cannot say that the petitioner is not primarily engaged in or organized for its own religious purposes. However, in view of the decision in Matter of American Bible Soc. v Lewisohn (40 NY2d 78 [affg the 3-2 decision of our court, 48 AD2d 308, dissent at p 315]) I must concur in the result.
If an organization engaged in the distribution of the Holy Bible, the “abecedarium” of Judaism and Christianity, is not entitled to a religious exemption, then I am hard put to conclude that this petitioner should receive a religious exemption. Moreover, the usage to which the premises involved are put also militates against an exemption.